Citation Nr: 1525950	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  12-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In a claim dated in March 2010, the Veteran claimed service connection for a bilateral foot condition.  In a March 2011 VA examination report, the Veteran was diagnosed with bilateral plantar fasciitis and bilateral chronic plantar and calcaneal spurs.  The June 2011 rating decision on appeal denied service connection for bilateral plantar fasciitis and bilateral chronic plantar and calcaneal spurs.  In her October 2012 substantive appeal, the Veteran stated she believes she has neuropathy of her toes and the balls of her feet as a direct result of marching in men's boots during service.  The Veteran believes the neuropathy caused the bilateral plantar fasciitis and bilateral chronic plantar and calcaneal spurs.  To ensure that this Board adjudication reflects that the scope of the claim adjudicated herein on appeal is fully encompassing of the appellant's description of the claim, and the information of record, the Board has characterized the issue on appeal as service connection for bilateral foot disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claim was previously remanded by the Board in August 2013 and it has been returned for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the claim was remanded in August 2013.  However, because the development ordered at that time remains incomplete, the RO is instructed to fulfill the terms of the August 2013 remand before returning the issue of entitlement to service connection to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).


In the August 2013 remand, the Board determined that the VA examination provided in March 2011 was not adequate for purposes of adjudicating the Veteran's claim.  First, the Board also noted that the examiner stated that review of the service treatment records (STRs) did not provide evidence of a foot condition during service.  The Board found that the March 2011 VA examiner's opinion did not account for the Veteran's reported bilateral foot pain in August 1974, which is documented in the STRs.  The Board also noted that the examiner stated that the record relating to the 1977 back of heel cyst identified by the RO could not be found.  The Board noted that there is a 1977 record relating to a back of heel cyst, and the record is written in cursive writing that could be difficult to decipher.  Thus, because the March 2011 VA examiner incorrectly relied on a finding that the STRs did not show any record of foot pain in service, the Board found that the March 2011 VA examination report has little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion). 

In addition, the Board recognized that the Veteran stated in her October 2012 VA Form 9 substantive appeal that she believes neuropathy in her toes and the balls of her feet as a direct result of marching in men's boots during service.  She indicated that she believes that her bilateral chronic plantar and calcaneal spurs and bilateral plantar fasciitis are the result of the neuropathy.

Therefore, the Board found that, given the additional lay evidence and the inadequacy of the March 2011 VA examination, a new examination was required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the Board sought to obtain any updated private treatment records.  

The RO sought to obtain additional private treatment records from the Veteran in September 2013.  In so doing, the RO provided the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information and asked her to complete with the requisite information and return it to the RO.  The Veteran did not return those forms.

The Veteran was provided a new examination in November 2013.  At that time, the examiner was asked to comment on the etiology of the Veteran's plantar fasciitis and bilateral chronic plantar and calcaneal spurs.  In addition, the examiner was asked to determine whether the Veteran has neuropathy in the toes and balls of her feet, as she claimed in her October 2012 VA Form 9.  The examiner found that the Veteran did not demonstrate symptoms of neuropathy.  In his explanation, the examiner stated that the Veteran's monofilament examination was normal bilaterally and the Veteran could feel sharp and dull objects to include the monofilament on examination.  The examiner was also asked to consider the Veteran's service treatment records and the Veteran's lay statements in determining whether her bilateral plantar fasciitis and bilateral chronic plantar and calcaneal spurs were related to active service or any incident in service, to include the reported wearing of ill fitted boots while marching.  

The examiner's opinion in regards to these questions, however, is inadequate.  The examiner opined that the Veteran's bilateral plantar fasciitis and bilateral chronic plantar and calcaneal spurs are less likely as not related to the Veteran's military service.  By way of rationale, the examiner stated that the Veteran is 30 years post-military.  No additional explanation was provided.  As was noted in the previous remand, an opinion is inadequate when it does not take into account the Veteran's lay statements of an in-service injury, but instead relies on the service medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that an addendum to the recent VA examination is necessary for the purpose of determining the nature and etiology of the Veteran's bilateral foot disability.

The AOJ should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated her for her bilateral foot disability.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining any updated records, the RO/AMC shall ask the November 2013 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert.  

The VA examiner should thoroughly review the Veteran's VA claims file, to include a complete copy of this remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The examiner is asked to opine on whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's bilateral plantar fasciitis,  bilateral chronic plantar and calcaneal spurs, or any other foot condition is related to active service or any incident of service, to include the Veteran's reports of wearing of ill-fitted boots while marching, and the August 1974 record of foot pain in service.

Please provide the rationale for any opinion expressed. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  Then, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and her representative a Supplemental SOC and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




